        Case 2:15-cr-00496-WB Document 1015 Filed 08/19/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                               CRIMINAL ACTION
                                                       NO. 15-496-4
             v.

ISHMI POWELL



                                        ORDER

      AND NOW, this 19th day of August 2020, upon consideration of Defendant’s Motion

for Compassionate Release (ECF 1005), and the Government’s Response thereto (ECF 1008), IT

IS ORDERED that Defendant’s motion is DENIED.



                                                BY THE COURT:



                                                /s/ Wendy Beetlestone
                                                _______________________________
                                                WENDY BEETLESTONE, J.
